               UNITED STATES BANKRUPTCY COURT FOR THE
             EASTERN DISTRICT OF MICHIGAN-NORTHERN DIVISION

IN RE:

LA CROSS GLASS, INC.,                            Case No. 18-20674-DOB

                                                 Chapter 7 Proceeding
                     Debtor(s).                  Hon. Daniel S. Opperman
                                     /

           ORDER AUTHORIZING TRUSTEE TO SELL REAL PROPERTY
             FREE AND CLEAR OF LIENS WITH LIENS TO FOLLOW
            PROCEEDS AND TO PAY REAL ESTATE COMMISSIONS

      This matter having come on pursuant to a motion filed by Randall L. Frank,
Chapter 7 Trustee, which motion was served on all parties in interest and no entity
having objected, and the Court being otherwise advised in the premises:

       IT IS HEREBY ORDERED that Randall L. Frank, Chapter 7 Trustee, is
authorized to sell real property located at 407 N. Hamilton, Saginaw, Michigan, 48602,
being described as follows:

              Lots 8, 9 and the Southwesterly ½ of Lot 10, Block 28, in the Division of
              the City of Saginaw North of Cass Street, Saginaw County, Michigan
              according to the recorded plat thereof as recorded in Liber 38 of Plats,
              Page 292, Saginaw County Records (“Subject Property”).

       IT IS FURTHER ORDERED that the Trustee is authorized to sell the Subject
Property to Jason Webb 232 Birch Crest Drive, Midland, Michigan 48640, for the total
sale price of $75,000.

      IT IS FURTHER ORDERED that the Trustee may pay real estate commissions to
The Miller Group, Realtors in the amount of $6,000.

      IT IS FURTHER ORDERED that the sale shall include all tangible personal
property located at the site of the Subject Property and said sale shall be on a “as is,
where is” basis.

       IT IS FURTHER ORDERED that at the time of closing, the Chapter 7 Trustee
may pay all outstanding real estate taxes to the City State of Saginaw and the County of
Saginaw and from the sale proceeds, pay such taxes as to satisfy the Certificate of
Forfeiture of Real Property for the 2015 taxes and the Certificate of Forfeiture of Real
Property for 2016 taxes.

       IT IS FURTHER ORDERED that the Trustee may pay those taxes necessary in
order to satisfy the Affidavit Designating Tax Day as Lien Day filed by Saginaw County
Treasurer, delinquent taxes recorded in Instrument 2018012273.




  18-20674-dob     Doc 79    Filed 05/15/19    Entered 05/15/19 11:29:57     Page 1 of 5
       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$7,543.04 against La Cross Glass, Inc. recorded on June 19, 2015, Liber 2732, Page
1111, Saginaw County Records, with the lien to follow proceeds.

        IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $23,767.87 against La Cross Glass,
Inc. recorded on July 17, 2013, Liber 2735, Page 925, Saginaw County Records, with
the lien to follow proceeds.

        IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $670.41 against La Cross Glass, Inc.
recorded on August 6, 2013, Liber 2739, Page 345, Saginaw County Records, with the
lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $33,634.46 against La Cross Glass,
Inc. recorded on November 13, 2013, Liber 2752, Page 918, Saginaw County Records,
with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$14,157.35 against La Cross Glass, Inc. recorded on December 16, 2013, Liber 2755,
Page 2458, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $3,653.90 against La Cross Glass,
Inc. recorded on January 22, 2014, Liber 2759, Page 885, Saginaw County Records,
with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$5,414.56 against La Cross Glass, Inc. recorded on April 2, 2014, Liber 2766, Page
443, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$9,699.11 against La Cross Glass, Inc. recorded on August 18, 2014, Liber 2783, Page
361, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$1,041.50 against La Cross Glass, Inc. recorded on September 10, 2014, Liber 2786,
Page 118, Saginaw County Records, with the lien to follow proceeds.




  18-20674-dob     Doc 79   Filed 05/15/19   Entered 05/15/19 11:29:57     Page 2 of 5
        IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien Unemployment
Insurance Agency Tax Lien in the amount of $6,165.26 against La Cross Glass, Inc.
recorded on September 22, 2014, Liber 2787, Page 799, Saginaw County Records, with
the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$15,767.28 against La Cross Glass, Inc. recorded on May 20, 2015, Liber 2814, Page
2381, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$16,843.52 against La Cross Glass, Inc. recorded on August 18, 2015, Liber 2826,
Page 577, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Unemployment Insurance
Agency Tax Lien in the amount of $6,889.12 against La Cross Glass, Inc. recorded on
January 19, 2016, Liber 2843, Page 1921, Saginaw County Records, with the lien to
follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Unemployment Insurance
Agency Tax Lien in the amount of $10,666.61 against La Cross Glass, Inc. recorded on
January 19, 2016, Liber 2843, Page 1989, Saginaw County Records, with the lien to
follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Unemployment Insurance
Agency Tax Lien in the amount of $5,550.66 against La Cross Glass, Inc. recorded on
February 1, 2016, Liber 2845, Page 581, Saginaw County Records, with the lien to
follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$6,731.41 against La Cross Glass, Inc. recorded on May 5, 2016, Liber 2856, Page
1468, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $11,1595.19 against La Cross
Glass, Inc. recorded on July 18, 2016, Liber 2864, Page 1730, Saginaw County
Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $15,984.37 against La Cross Glass,
Inc. recorded on September 21, 2016, Liber 2872, Page 347, Saginaw County Records,
with the lien to follow proceeds.


  18-20674-dob     Doc 79    Filed 05/15/19    Entered 05/15/19 11:29:57      Page 3 of 5
       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$13,977.16 against La Cross Glass, Inc. recorded on January 24, 2017, Liber 2887,
Page 492, Saginaw County Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $9,318.97 against La Cross Glass,
Inc. recorded on January 31, 2017, Liber 2887, Page 2470, Saginaw County Records,
with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $139,582.46 against La Cross
Glass, Inc. recorded on March 29, 2017, Liber 2894, Page 626, Saginaw County
Records, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$55,500.03 against La Cross Glass, Inc. recorded on April 13, 2017, in Instrument No.
2017012948, with the lien to follow proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $10,778.54 against La Cross Glass,
Inc. recorded on May 8, 2017, in Instrument No. 2017015238, with the lien to follow
proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $9,234.43 against La Cross Glass,
Inc. recorded on August 3, 2017, in Instrument No. 2017022373, with the lien to follow
proceeds.

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$10,988.81 against La Cross Glass, Inc. recorded on December 20, 2017, in Instrument
No. 2017033617, with lien to follow proceeds..

       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the State of Michigan, which Tax Lien in the amount of
$33,077.93 against La Cross Glass, Inc. recorded on January 16, 2018, in Instrument
No. 2018001113, with lien to follow proceeds..




  18-20674-dob     Doc 79    Filed 05/15/19    Entered 05/15/19 11:29:57      Page 4 of 5
       IT IS FURTHER ORDERED that the sale of the Subject Property is free and
clear of the lien in favor of the United States of America, acting through the Internal
Revenue Service, which Tax Lien in the amount of $357.69 against La Cross Glass, Inc.
recorded on January 25, 2018, in Instrument No. 2018001886, with lien to follow
proceeds.

Signed on May 15, 2019




  18-20674-dob    Doc 79    Filed 05/15/19   Entered 05/15/19 11:29:57   Page 5 of 5
